DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20014/0049453) hereinafter Lee.
	 In reference to claim 1, Lee discloses a gate driver in Fig. 6 comprising:
	a plurality of circuit parts (STi-ST(i+2) having circuit elements (TRk) disposed thereon, the plurality of circuit parts spaced apart from each other; and
	a plurality of transparent parts (AP) disposed between the circuit parts, the plurality of transparent parts permitting external light to pass through (¶ [60-64]),
	wherein each of the plurality of circuit parts includes a plurality of circuit blocks (ST), each of the plurality of circuit blocks being configured to perform the same function as others of the plurality of circuit blocks (ST stages blocks provide Gout to gate line (Gi).
	In reference to claim 2, Lee discloses each of the plurality of circuit parts in Fig. 6, comprises:
	a first extension part (see STi in Fig. 6) extending in a first direction (D1), wherein the circuit elements (ST) thereof are on the first extension part; and
	a second extension part (SL wirings) extending in a second direction (D2) perpendicular to the first direction, wherein second wirings (wiring connect STi to STi+1 and STi+2 in Fig. 6) are on the second extension part, the second wirings configured to couple to each other circuit parts that are spaced apart from each other of the plurality of circuit parts (¶ [67-71]).
	In reference to claim 3, Lee discloses in Fig. 6,  a width of the first extension part (Wb) in the second direction is greater than a width of the second extension part (SL) in the first direction.
	In reference to claim 4, Lee discloses a plurality of first wirings (SL) configured to apply global signals to each of the circuit parts, wherein the global signals include at least one of a scan clock signal (CLK), a carry clock signal, a start signal, a reset signal, a sensing selection signal, a first power source (VSS1), a second power source (VSS2), and a third power source.
	In reference to claim 13, Lee  display device in Figs. 1 and 4 comprising:
	a display panel (300) including a display area having pixels (PX) thereon, and a non-display area (PA) that surrounds the display area; and
	a gate driver (400) disposed on the non-display area and configured to apply a gate signal (Gout) to the pixels through a gate line (G) as shown in Fig 5;
	wherein each of the display area and the non-display area includes:
	circuit parts on (BM1 and Bm2) which circuit elements are disposed, the circuit parts being disposed to be spaced apart from each other (¶ [51] and [89-91]; and
	transparent parts (APd, and AP in Fig. 3) disposed between the circuit parts, the transparent parts passing external light through (Fig. 3; ¶ [60-64]).
	In reference to claims 22, Lee discloses the transparent parts (APd) disposed on the display area (AA) and the transparent parts disposed on the non-display area (PA) have substantially the same shape as shown in Fig. 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim (U.S. Patent No. 10,033,017) in view of Zhang et al. (U.S. Patent No. 6,396,470), hereinafter Zhang.
	In reference to claim 11, Lee discloses in Fig. 13 the circuit parts (PA) comprises a substrate (100) but does not discloses:
	a circuit element layer disposed on the substrate, and on which the circuit elements are disposed;	
	a planarization layer configured to cover the circuit elements that are disposed on the circuit element layer; 
	a dummy reflective layer disposed on the planarization layer; and
	an encapsulation layer configured to cover the dummy reflection layer; 
	wherein the dummy reflective layer is formed of a reflective electrode
	In the same field of endeavor, Kim discloses in Fig. 4, a circuit element layer (buffer 105) disposed on the substrate, and on which the circuit elements (Tr1 and Tr2) are disposed;	
	a planarization layer (140) configured to cover the circuit elements that are disposed on the circuit element layer; 
	an encapsulation layer (190) configured to cover the organic light emitting element.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the circuit element layer, the planarization layer and encapsulation layer in Lee as taught by Kim to make the circuit parts of Lee so that organic light emitting display device may have an unrecognizable interface between the display region and the first peripheral region (col. 13, lines 11-13).
	Lee as modified by Kim does not disclose the dummy reflective layer on the planarization layer, wherein the dummy reflective layer is formed of a reflective electrode.
	 In the same field of endeavor, Zhang discloses a dummy reflection electrode (1251) on the planarization film (1245) as shown in Fig. 36 (col. 28, lines 37-41).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the reflection electrode in Lee as taught by Zhang to provide a display having a ultra-high luminance. It also has a high reliability because of less optical degradation and ease of panel cooling (col. 2, lines 25-27).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim (U.S. Patent No. 10,033,017) in view of Iwasaki et al. (US 2019/0273122), hereinafter Iwasaki
	In reference to claim 12, Lee discloses the circuit parts further comprise: a substrate (100) in Fig. 13.
	Lee does not disclose a circuit element layer disposed on the substrate, and on which the circuit elements are disposed;
	a planarization layer configured to cover the circuit elements that are disposed on the circuit element layer;
	an encapsulation layer formed on the planarization layer;
	a cover substrate disposed on an upper portion of the encapsulation layer; and
	a dummy color filter disposed between the encapsulation layer and the cover substrate,
 	wherein the dummy color filter is formed of a photosensitive resin comprising a colorant.
	In the same field of endeavor, Kim discloses in Fig. 4, a circuit element layer (buffer 105) disposed on the substrate, and on which the circuit elements (Tr1 and Tr2) are disposed;	
	a planarization layer (140) configured to cover the circuit elements that are disposed on the circuit element layer; 
	an encapsulation layer (190) configured to cover the planarization (140);
	a cover substrate (200) disposed on a upper portion of the encapsulation layer (190).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the circuit element layer, the planarization layer and encapsulation layer and cover substrate in Lee as taught by Kim to make the circuit parts of Lee so that organic light emitting display device may have an unrecognizable interface between the display region and the first peripheral region (col. 13, lines 11-13).
	Lee as modified does not disclose a dummy color filter disposed between the encapsulation layer and the cover substrate, wherein the dummy color filter is formed of a photosensitive resin comprising a colorant.
	In the same field of endeavor, Iwasaki discloses in Fig. 4 a dummy color filter (36) disposed between encapsulation layer (34) and cover substrate (40) formed of a photosensitive resin comprising colorant (¶ [85] and [112]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the color filter of Iwasaki in Lee so that light leaking from the light-emitting region can be shielded by the light-shielding portion, making it possible to manufacture an electro-optical device capable of an attractive display (¶ [188]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
	In reference to claim 14, Lee discloses each of the plurality of circuit parts of the gate driver in Fig. 6, comprises:
	a first extension part (see STi in Fig. 6) extending in a first direction (D1), wherein the circuit elements (ST) thereof are on the first extension part; and
	a second extension part (SL wirings) extending in a second direction (D2) perpendicular to the first direction, wherein second wirings (STV) are on the second extension part, the second wirings configured to couple to each other circuit parts that are spaced apart from each other of the plurality of circuit parts (¶ [67-71];
	a width of the first extension part (Wb) in the second direction is greater than a width of the second extension part (SL) in the first direction.
	Lee disclosed that the circuit part (BM1) circuit parts of the display area are disposed but does not discloses each of the circuit parts of the non-display area comprises: a first extension part extending in a first direction, the first extension part having the circuit elements thereon; and a second extension part extending in a second direction perpendicular to the first direction, the second extension part having second wirings thereon, wherein the second wirings couple the circuit parts to each other, wherein a width of the first extension part in the second direction is greater than a width of the second extension part in the first direction. 
	However, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the circuit parts structure of the gate driver in the circuit parts of the display area in Lee, as such, the entire (or substantially entire) surface of the display panel can be made perceptively transparent, i.e., transparent to an observer under normal (e.g., non-magnified) viewing conditions (¶ [17]).

Claim(s) 21, 23, and 24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (U.S. Patent No. 10,033,017). 
In reference to claim 21, Lee discloses the pixels comprise red, green, and blue pixels (¶ [47]).
Lee does not disclose the circuit parts of the gate driver have substantially the same size and substantially the same shape as the red, green, and blue pixels. 
	In the same field of endeavor, Kim discloses in Figs. 2 and 3, a display device comprising display area (I) and a non-display area (II) comprising a circuit part (20 and 30) has substantially the same shape, rectangular shape, as the light emitting of the light emitting elements of the pixels (P1, P2, and P3 or red, green, blue light emitting element in Fig. 2); see col. 6, lines (19-37), and col. 7, line 65 – col. 8, line 6).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim in view of the teaching of Kim so that the organic light emitting display device may have an unrecognizable interface between the display region (I) and the first peripheral region (II). That is, as both the display region (I) and the first peripheral region (II) have transmission portions of the same shape, size, and pitch, an interface, e.g., boundary, therebetween may not be recognizable and/or visible (col. 13, lines 11-17).
	The combination of Lee and Kim does not disclose the circuit parts have substantially the same size of the red, green, and blue pixels.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to make the shape of the circuit part has the same substantially size of the red, green, and blue pixels as desired as was judicially recognized with IN RE ROSE, 105 USPQ 237 (CCPA 1955) which recognizes that the change in size or range of well-known element is normally not desired toward patentable subject matter.
	In reference to claim 23, Lee discloses a display device in Fig. 4 a display panel (300) including:
	a display area (DA) having a pixel (PX) thereon; and a non-display area (PA) that adjacent to the display area; and
	a gate driver (400) coupled to the pixel, the gate driver being disposed on the non-display area (PA),
	the gate driver including: a circuit part (BM2, Fig. 6); and  
	a transparent part (AP) disposed adjacent the circuit part, the transparent part being configured to pass external light through (¶ [60-64]); 
	Lee does not the circuit part has substantially the same shape as the light emitting elements of the pixel.
	In the same field of endeavor, Kim discloses in Figs. 2 and 3, a display device comprising display area (I) and a non-display area (II) comprising a circuit part (20 and 30) has substantially the same shape, rectangular shape, as the light emitting of the light emitting elements of the pixels (P1, P2, and P3 or red, green, blue light emitting element in Fig. 2); see col. 6, lines (19-37), and col. 7, line 65 – col. 8, line 6).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim in view of the teaching of Kim so that the organic light emitting display device may have an unrecognizable interface between the display region (I) and the first peripheral region (II). That is, as both the display region (I) and the first peripheral region (II) have transmission portions of the same shape, size, and pitch, an interface, e.g., boundary, therebetween may not be recognizable and/or visible (col. 13, lines 11-17).
Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to make the shape of the circuit part has the same substantially shape as the light emitting elements as desired as was judicially recognized with In re Dailey, 149 USPQ which recognizes that the change in shape of well-known element is normally not desired toward patentable subject matter.
In reference to claim 24, Lee discloses the circuit part comprises: a first extension part extending in a first direction, the first extension part having circuit elements of the circuit part disposed thereon; and a second extension part extending in a second direction perpendicular to the first direction, the second extension part having second wirings thereon, the second wirings configured to the circuit part to another circuit part that is spaced apart from the circuit part; wherein a width of the first extension part along the second direction is different than a width of the second extension part along the first direction (see discussion of claims 2 and 3).

Claim(s) 25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (U.S. Patent No. 10,033,017) and in view of Iwasaki.
	In reference to claim 25, Lee as modified by Kim discloses the pixel includes an anode electrode (the display device of Kim is a light emitting display) and a color filter (210) in Fig. 4. Kim as modified does not disclose a dummy color filter for the circuit parts.
	In the same field of endeavor, Iwasaki discloses in Fig. 4 a dummy color filter (36) disposed between encapsulation layer (34) and cover substrate (40) formed of a photosensitive resin comprising colorant (¶ [85] and [112]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the color filter of Iwasaki in Lee so that light leaking from the light-emitting region can be shielded by the light-shielding portion, making it possible to manufacture an electro-optical device capable of an attractive display (¶ [188]).

Allowable Subject Matter 
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
In reference to claims 5, and 15:
 wherein the plurality of circuit parts comprises:
a first circuit part configured to control an output of a second gate signal provided to pixels for pixel sensing;
a second circuit part configured to set a voltage of a first node disposed on the gate driver;
a third circuit part configured to control an output of a carry signal provided to another stage that is disposed after a corresponding stage;
a fourth circuit part configured to reset the voltage of the first node and a voltage of a second node that is disposed on the gate driver, in response to the carry signal received from another stage that is disposed before the corresponding stage;
a fifth circuit part configured to invert and output a signal applied to the first node and the second node;

a sixth circuit part configured to output a first gate signal at a gate-off voltage through at least one pull-down transistor that is turned on in response to the voltage of the second node; and
a seventh circuit part configured to output the first gate signal at a gate-on voltage through at least one pull-up transistor that is turned on in response to the voltage of the first node.
In reference to claim 19,
19. The display device of claim 13, wherein the circuit parts in the display area comprise: 
a first region of a substrate; 
a first region of a circuit element layer disposed on the substrate, the circuit element layer having the circuit elements thereon; a first region of a planarization layer configured to cover the circuit elements that are on the circuit element layer; 
a first region of a light-emitting element layer disposed on the planarization layer and including light-emitting elements, each of the light-emitting elements including: 
an anode electrode, a cathode electrode, and 
a light-emitting layer disposed between the anode electrode and the cathode electrode;
 a first region of an encapsulation layer configured to cover the light-emitting element layer; 
a first region of a cover substrate disposed on an upper portion of the encapsulation layer; and 
a color filter disposed between the encapsulation layer and the cover substrate, wherein each of the circuit parts in the non-display area includes: 
a second region of the substrate; 
a second region of the circuit element layer; 
a second region of the planarization layer; a dummy reflective layer disposed on the second region of the planarization layer; and 
a second region of the encapsulation layer configured to cover the dummy reflective layer,
 wherein the dummy reflective layer includes substantially the same material as the anode electrode.

In reference to claim 20,
 wherein the circuit parts in the display area comprise: 
a first region of a substrate; 
a first region of a circuit element layer disposed on the substrate, and having the circuit elements thereon; 
a first region of a planarization layer configured to cover the circuit elements that are disposed on the circuit element layer; 
a first region of a light-emitting element layer disposed on the planarization layer and provided with light-emitting elements, each of the light-emitting elements comprising: 
an anode electrode, a cathode electrode, and a light-emitting layer disposed between the anode electrode and the cathode electrode; 
a first region of an encapsulation layer configured to cover the light-emitting element layer; a first region of a cover substrate disposed on an upper portion of the encapsulation layer; and
a color filter disposed between the encapsulation layer and the cover substrate, and
wherein the circuit parts in the non-display area include:
a second region of the substrate;
a second region of the circuit element layer;
a second region of the planarization layer;
a second region of the encapsulation layer disposed on the second region of the planarization layer;
a second region of the cover substrate; and
a dummy color filter disposed between the second region of the encapsulation layer and the second region of the cover substrate,
wherein the dummy color filter includes substantially the same material as the color filter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al. (U.S. Patent No. 9,947,739) discloses in Fig. 4 and 6 a gate driver (2) and a source driver (3) discloses between display area (1).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692